Citation Nr: 1736180	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-37 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO, in pertinent part, increased the disability rating for the Veteran's PTSD from noncompensable to 10 percent effective August 22, 2008--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed the RO's assignment of the 10 percent disability rating assigned to the service-connected PTSD to the Board. 

By a September 2012 rating action, the RO assigned a 30 percent disability rating to the service-connected PTSD, effective February 14, 2012--the date of a VA examination reflecting an increase in severity of this disability.  By an October 2013 rating action, the RO assigned an effective date of August 22, 2008 to the 30 percent rating assigned to the service-connected PTSD.  Thus, in view of the foregoing, the issue with respect to the Veteran's claim for increased compensation for his PTSD has been framed as reflected on the title page.  As the currently-assigned 30 percent rating does not represent the highest possible benefit for the Veteran's PTSD, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2013, the Veteran and his wife testified before the undersigned at a hearing conducted at the above-referenced RO.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.

In June 2013 and December 2015, the Board remanded the claim to the RO for additional development.  The requested development has been completed and this issue has returned to the Board for further appellate consideration.


FINDING OF FACT

The impairment from the Veteran's PTSD most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As noted above, pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2016).  
In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Under Diagnostic Code 9411, a 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

The symptoms listed in the rating criteria are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant a particular evaluation, but without those factors, differentiating one evaluation from another would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

GAF scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

GAF scores between 51 and 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning e.g., few friends and conflicts with peers or co-workers).  Id. 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships).  Id.

GAF scores between 71 and 80 represent symptoms that, if present, are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument);  no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  

Analysis

On VA examination in February 2007, the Veteran reported trouble falling asleep and awakening and nightmares three times a week.  He also reported daytime intrusive thoughts about Vietnam, but denied flashbacks.  He also denied loss of interest in pleasurable activities, but reported anxiety in crowds and having a low frustration tolerance as well as chronic irritability and anger problems.  He also reported several fights when under the influence of substances.  The examiner noted that the Veteran's concurrent history of drug and alcohol abuse and antisocial personality disorder may have been responsible for many of the Veteran's symptoms.  The examiner also noted that the Veteran's score on psychometric testing was indicative of symptom over reporting and fabrication.  

On mental status examination, memory was grossly intact, speech was normal, and there were no impairments in thought processes or communication.  Mood was anxious and affect was normal and responsive with some anxious overtones.  The Veteran reported some periodic depressed mood, decreased motivation and decreased interest in usual activities.  He also reported occasional suicidal ideation, and an apparent suicide attempt in 2004 or 2006.  He noted that he continued to have thoughts of death, but no plan or intent to harm himself.  He denied any hallucinations or delusions and judgment was noted to be fair.  He also reported thoughts of hurting people who got him demoted at work, but denied any intent or plan.  

With regard to social functioning, the Veteran reported that he had been married twice, the first time for almost 20 years and the second marriage had been ongoing since 1998 (approximately 9 years), and his relationship was good.  He had a daughter from his first marriage with whom he had a good relationship.  He claimed that his first marriage ended in part because of his temper and drug use, but he denied ever being violent towards his wife.  He also reported spending most of his time alone, but noted having monthly veterans' group meetings with the five organizations he was a member of, in one of which he was a Board member.

With regard to occupational functioning, he reported working full-time as a truck driver for over 30 years.  He reported being fired, re-hired and demoted for "stealing" an office desk, but denied any occupational problems or work impairment due to psychiatric symptoms.

The February 2007 examiner concluded that the Veteran's PTSD was only mild in nature and had caused him minimal impairment in functioning.  Rather, he opined that the greatest impairment in functioning for the Veteran had come from his chronic substance use and an antisocial personality disorder, which were likely as related to his chronic mood instability, impulse control, apathy, anger and irritability as was his PTSD.  The examiner also opined that the Veteran was employable from a psychological standpoint.

On VA examination in October 2008, scheduled in accordance with his claim for an increased rating, the Veteran reported frequent nightmares and intrusive thoughts during the day, reduced interest and participation in activities, social isolation from people other than family members, significant sleep disruption and a long history of angry outbursts.  He also complained of difficulty concentrating, hypervigilance and some exaggerated startle response.  His affect and mood were depressed.  He denied hallucinations, but did report occasional suicidal thoughts albeit with no intent or plan.  He also denied any ritualistic or obsessive behaviors or impaired impulse control, other than modulating his anger.  Insight and judgment appeared to be grossly intact, and there were no indications of any reckless or inappropriate behaviors.  He was diagnosed with chronic PTSD, mild to moderate, and assigned a GAF score of 65.  The examiner also noted that the Veteran was employed and opined that he was fully employable.

VA treatment records show that during mental health treatment from July of 2007 through March of 2009, the Veteran was found to be attending periodic individual and group therapy sessions.  He complained during this time of sleep impairment, nightmares, irritability and anger problems and communication difficulties.  He also noted that he was married and had an adult daughter with whom he was "close."  His GAF score during the period found most estimated at 70 and none lower than 65, indicative of some mild symptoms, based upon all of his psychiatric diagnoses, which included not only PTSD, but adjustment disorder with depressed mood, mild major depressive episode and antisocial personality disorder.  The latest report of March 2009 found him fully alert and oriented, with memory, judgment and insight intact.  He was neatly groomed, casually and appropriately dressed, pleasant and cooperative, with speech well organized and coherent and with normal rate and volume.  He indicated that his energy was better and he was less pessimistic about things.  He was to discontinue one of two medications and continue on the second.  His estimated GAF score at that time was 75, indicating that if symptoms were present, they were transient and expectable reactions to psychosocial stressors.  See VA treatment records from the VA Medical Center in Pittsburgh, Pennsylvania, dated from July 2007 through March 2009.

On VA examination in February 2012, the Veteran denied any periods of remission of his symptoms.  He complained of frequent re-experiencing of symptoms, including intrusive thoughts and nightmares twice a week, poor sleep, avoiding people, significant anxiety, increased hypervigilance, and increased anger and irritability.  He also endorsed daily depressive symptoms, fatigue, poor concentration and low self-esteem, and continued to report suicidal ideation, this time with plan, approximately once a month.  However, he also reported that he would never harm himself because of the pain it would cause his daughter.  The examiner concluded that overall since the last examination in 2008, the Veteran's symptoms had apparently slightly worsened, particularly in regards to symptoms of arousal and depression.  With regard to social impairment, it was noted that the Veteran's wife separated from him in August 2011, primarily because of his problems with anger and an inability to effectively communicate with her.  He also reported that he had retired in February 2011.  Examination revealed a depressed mood and mildly dysphoric affect.  He was diagnosed with chronic PTSD and assigned a GAF score of 60, and prescribed Fluoxetine.  Again, it was concluded by the examiner that the Veteran's PTSD symptoms did not render him unemployable.

September 2012 VA treatment records show that the Veteran was admitted for acute intoxication and suicidal ideation.  Psychiatry was consulted and did not find him acutely or deeply depressed, though upset at the unkempt appearance of his house due to construction and estrangement from his daughter in Florida.  He was kept on his Fluoxetine and arrangements made with outpatient psychiatry for follow up.  In March 2013, notes indicate that he was being followed for PTSD/anger management and alcohol abuse issues, and that he was taking Fluoxetine and had improvement of his anger control issues.  See VA treatment records from the VA Medical Center in Pittsburgh, Pennsylvania dated from August 2009 through February 2013.  

On VA examination in May 2013, the Veteran reported that he was living with his second wife, and their relationship was occasionally strained, due primarily to his history of irritability.  He reported that he had not had contact with his daughter in two years, but he had daily contact with his wife and talked with his best friend once a week.  He was still a member of several veterans' organizations, but only attended meetings once a year.  He reported continued chronic sleep impairment, anxiety and depression as well as mild memory loss, and endorsed increased irritability with driving, hypervigilance, decreased concentration functions, restricted affect and an exaggerated startle response to select loud unexpected noises.  He also reported occasional suicidal ideation, but denied any plan or intent.  The examiner concluded that the Veteran's symptoms appeared to have remained generally stable since his previous evaluation in February 2012, and opined that the Veteran's PTSD symptoms alone would not render him unemployable.

During individual therapy in July 2013, the Veteran reported that he was doing better, and noted that he and his wife had taken his wife's daughter, son-in-law and three grandchildren on a Disney cruise, which he enjoyed.  He also reported that he joined friends for coffee each morning, and that his temper was under much better control.  See  VA treatment records from the University Drive VA Medical Center.

On VA examination in October 2013, the Veteran reported that he was still living with his second wife, but they continued to experience marital strain due to his irritability and occasional anger outbursts.  He also continued to be estranged from his daughter.  However, the Veteran reported that he had a good relationship with his wife's grandchildren, whom he and his wife had recently taken on a Disney cruise and had a good time.  He also reported continued participation in various veteran's organizations.  The Veteran denied any suicidal or homicidal ideation, and his main complaint was chronic sleep impairment and irritability.  The examiner concluded that the Veteran continued to exhibit symptoms consistent with PTSD, which appeared to be mild in nature and relatively stable since the previous examination.  In fact, recent notes by his psychiatrist suggested that the Veteran's PTSD symptoms had been improving since his last review examination.  For example, these notes document that the Veteran does not become as irritable and angry as he has in the past and he has been able to reduce the amount of psychotropic medications he is prescribed.  The examiner also concluded that although the Veteran was retired, if he were not retired, his psychiatric symptoms would not render him unemployable and he would be able to tolerate the inherent stress, schedule requirements and interpersonal interactions that occur in work
environments compatible with his educational and employment history.

The evidence does not show that the Veteran's PTSD warrants a rating in excess of 30 percent at any time during the appeal.

With regard to social and occupational functioning, the Veteran reported that he has been married twice, and although both marriages have had strain due to his reported anger and communication problems, they each lasted a significant amount of time, with his current marriage now over 19 years long.  He also reported that his first marriage ended in part due to his drug abuse as well as his wife's infidelity.  Therefore, it is hard to determine that the marriage ended solely because of his problems with anger as a result of his PTSD.  He also reported a good relationship with his adult daughter from his first marriage until approximately 2012.  He has also reported belonging to five different veteran's organizations, which he enjoyed, going on a Disney cruise with family, and having coffee with friends on a regular basis.  Although he retired in 2011, it was due to problems with his wrist and not his psychiatric disability.  When he was still employed, he reported self-imposed isolation from co-workers, but he has never reported having problems on the job with co-workers or supervisors, or being fired or refused employment due to his PTSD.  Moreover, every VA examiner who has evaluated the Veteran has concluded that he is not unemployable due to his PTSD.

There is no evidence during the appeal of speech impairment, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment or impaired abstract thinking.  He has been noted to have disturbance of motivation and mood, in that he has reported and been diagnosed with depression, and has reported lack of interest in activities, but he has never been noted on examination to have a flattened affect.  In addition, although he has reported anxiety, he has not reported and there is no evidence of him experiencing panic attacks more than once a week.  Furthermore, although the Veteran has reported suicidal ideation, he has also denied any real intent, save for one alleged suicide attempt in 2004 or 2006, which also involved alcohol abuse.  Moreover, although he has reported problems with irritability and anger, there is no evidence of any periods of violence.  In fact, he has only reported violent behavior during periods of intoxication and substance abuse.

For the reasons noted above, the Board finds that although the Veteran may have demonstrated, during the appeal period, some symptoms noted in the criteria for a 50 and 70 percent rating, the evidence noted above shows that, overall, the frequency, severity and duration of his PTSD symptoms more nearly approximate the criteria for a 30 percent rating.  This rating is not inconsistent with some variation in symptoms.

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found none.  

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above-noted evidence; however, evaluations for VA purposes do not show the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data support an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

Extra-schedular consideration

Pursuant to § 3.321b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  In fact, ratings for psychiatric disorders encompass a wide variety of symptoms.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


